Per Curiam,
The testator’s intent is so manifest and his expression of it so clear that it is difficult to see how it could be made plainer. After giving his entire estate to his wife for life with power to use the principal of the money, he gave whatever should remain at her decease to his then surviving children and grandchildren per stirpes, “ providing however as to the share of my daughter Elmira (appellant) .... that in case she shall die childless, either before or after the decease of my said wife ” then such share to go to the other children or heirs. Nothing is left in doubt either as to the contingency itself on which the devise over is to take effect, or the time of its happening. It is to be at the death of appellant, whether that shall be before or after that of her mother. So long as the contingency is still possible in the future the estate of 'the appellant is liable to be defeated by its occurrence.
Decree affirmed.